      Case 3:21-cv-00013-MMD-WGC Document 5 Filed 06/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


GEORGIA CELENTANO,                   )                3:21-cv-00013-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                June 11, 2021
THE VILLAGE ON SAGE STREET, et al., )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Extension of Time (45 days) to File Proofs of
Service under FRCP 4(m)” (ECF No. 4). Plaintiff requests an extension of 45 days in which to file
proofs of service pursuant to the court’s Notice Regarding Intention to Dismiss Pursuant to Rule
4(m) (ECF No. 3).

      Plaintiff’s “Motion for Extension of Time (45 days) to File Proofs of Service under
FRCP 4(m)” (ECF No. 4) is GRANTED to the extent that Plaintiff shall have to and including
Monday, July 26, 2021, in which to effect service on the Defendants. Plaintiff is cautioned that
any Defendant not served by that deadline may be subject to dismissal under Fed. R. Civ. P 4(m).

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:          /s/______________________
                                                            Deputy Clerk
